internal_revenue_service number release date index number ---------------------------- ----------------------------- ----------------------------------------- ---------------------------------------- ---------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ---------------- telephone number -------------------- refer reply to cc fip b01 plr-142072-13 date date legend llc llc llc lp firm hotel property_tax director representative representative state a a b ----------------------------------------- ----------------------- ----------------------------------- ----------------------- ------------------------------------- --------------------------------------------- ---------------------- ---------------------------- ------------------------------- ----------------- ----------------- ------------------------ ------------ --- -- plr-142072-13 c year year date date date date date date date date date date -- ------ ------ ----------------- ------------------ ------------------- -------------------------- ------------------- ------------------ ------------------ ---------------- ------------------ ----------------- dear --------------------- this ruling responds to a letter dated date and subsequent correspondence submitted on behalf of llc and llc collectively taxpayers taxpayers request an extension of time under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations so that the election for llc to be treated as a taxable_reit_subsidiary trs of llc under sec_856 of the internal_revenue_code code made on form_8875 taxable_reit_subsidiary election filed on date be effective as of date facts lp is a global investment firm one of its fastest growing investment portfolios is its real_estate sector as described below in further detail lp acquired a a percent interest in hotel property through a real_estate_investment_trust reit structure that includes taxpayers plr-142072-13 llc is a state a limited_liability_company that was formed on date it was organized and has operated in a manner intended to satisfy the reit requirements under sec_856 through llc plans to make an election to be treated as a reit pursuant to sec_1_856-2 of the income_tax regulations regulations when timely filing its tax_return form 1120-reit u s income_tax return for real_estate_investment_trusts for the tax_year ending date llc is a state a limited_liability_company that was formed on date it was organized and has operated in a manner intended to be treated as a trs of llc under sec_856 llc commenced operations on date on date llc a state a limited_liability_company in which llc indirectly holds a a percent interest acquired hotel property from a third party llc is classified as a disregarded_entity for u s federal_income_tax purposes on the same date date llc entered into a b-year nonrenewable lease agreement with llc wherein llc leased hotel property to llc and llc engaged an eligible_independent_contractor to undertake the daily operation and management of hotel property in exchange for a management fee from llc under this arrangement llc receives all revenue and bears all expenses of operating hotel property less the rent payment made to llc and management fees paid to the independent_contractor this structure is intended to conform to the requirements of sec_856 llc always has intended to be treated as a trs of llc to this purpose on date llc filed an entity classification election form in which it elected to be treated as an association_taxable_as_a_corporation for u s federal_income_tax purposes the election listed an effective date of date this election was approved by the internal_revenue_service service on date taxpayers also intended to timely file form_8875 to make a trs election for llc that would have an effective date of date taxpayers understand that failure to do so could result in potential adverse tax consequences for llc this is because for any period during which llc is not treated as a trs of llc the rental income llc receives from llc through its indirect ownership in llc would not be considered rents_from_real_property pursuant to sec_856 taxpayers anticipate that the rental income attributable to the period beginning on date and ending date the date the trs election filed on date will be effective in the absence of relief will exceed c percent of llc 1’s gross_income for year if llc were to elect reit status for year llc would be disqualified as a reit for failing to meet sec_856 as a practical matter therefore without the requested relief llc cannot elect reit status for year during the time surrounding lp’s acquisition of hotel property lp also was involved in numerous other real_estate and private equity transactions that were either plr-142072-13 in progress or closing all of which required a substantial time commitment from lp’s tax department lp’s tax department is led by tax director tax director’s day-to-day responsibilities include managing a tax department and providing tax_advice and tax compliance services for numerous lp-sponsored global investment portfolios in the private equity hedge fund and real_estate sectors in addition to managing lp’s internal tax department tax director also works closely with lp’s external tax advisor firm on tax compliance projects and regularly consults with firm on tax matters throughout the year lp has engaged firm to provide it with professional tax services since late year on date firm representatives representative and representative both tax partners and primary firm contacts for lp’s real_estate investment portfolio contacted tax director to inquire whether tax director’s team would need assistance with preparing and filing the trs election for llc on the same day tax director informed representative and representative that lp’s tax team had been handling entity classification elections for applicable entities and represented that his team would be responsible for preparing and filing the trs election as well on date representative requested tax director to forward a filed copy of the form_8875 for llc later that day after reviewing his records tax director determined that the requested form_8875 had not been filed due to a miscommunication within lp tax director mistakenly believed that the form_8875 with an effective date of date already had been filed with the service and executed along with other tax filings that included numerous forms submitted in year immediately after learning of the failure to timely file the form_8875 tax director recognized that not having a valid trs election for llc effective as of date would have a serious tax consequence on the same day tax director approached firm for guidance once tax director informed firm of the failure_to_file firm advised that it would be prudent for taxpayers to request relief under sec_301_9100-1 and sec_301_9100-3 taxpayers authorized firm to prepare and file the request for relief addressed herein in addition on date tax director’s team filed the form_8875 election for llc to be treated as a trs of llc with an effective date of date because this effective date was retroactive by more than two months and days if the relief requested were not granted it would be deemed effective on date in light of the facts set forth above taxpayers request under sec_301_9100-1 and sec_301_9100-3 that the trs election pursuant to sec_856 on the form_8875 filed on date be effective as of date taxpayers make the following additional representations plr-142072-13 the request for relief was filed by taxpayers before the failure to make the regulatory election was discovered by the service granting the relief will not result in taxpayers having a lower tax_liability in the aggregate for all years to which the regulatory election applies than that they would have had if the election had been timely made taking into account the time_value_of_money taxpayers did not seek to alter a return position for which an accuracy-related_penalty has been or could have been imposed under sec_6662 of the code at the time they requested relief and the new position requires or permits a regulatory election for which relief is requested being fully informed of the required regulatory election and related tax consequences taxpayers did not choose to not file the election in addition affidavits on behalf of taxpayers were provided with the submission as required by sec_301_9100-3 of the procedure and administration regulations law and analysis sec_856 of the code provides that a reit and a corporation other than a reit may jointly elect to treat such corporation as a taxable_reit_subsidiary to be eligible for treatment as a taxable_reit_subsidiary sec_856 provides that the reit must directly or indirectly own stock in the corporation and the reit and the corporation must jointly elect such treatment the election is irrevocable once made unless both the reit and the subsidiary consent to its revocation in addition the election and the revocation may be made without the consent of the secretary in announcement 2001_1_cb_716 the internal_revenue_service service announced the availability of form_8875 taxable_reit_subsidiary election the announcement provides that this form is to be used for tax years beginning after for eligible entities to elect treatment as a taxable_reit_subsidiary the instructions to form_8875 provide that the subsidiary and the reit can make the election at any time during the tax_year the instructions further provide that the effective date of the election cannot be more than months and days prior to the date of filing the elections or more than months after the date of filing the election if no date is specified on the form the election is effective on the date the form is filed with the service officers of both the reit and the taxable_reit_subsidiary must jointly sign the form which is filed with the irs service_center in ogden utah sec_301_9100-1 of the income_tax regulations provides that the commissioner has discretion to grant a reasonable extension of time to make a regulatory election defined in sec_301_9100-1 as an election whose due_date is plr-142072-13 prescribed by regulations or by a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 through c i sets forth rules that the internal_revenue_service generally will use to determine whether under the particular facts and circumstances of each situation the commissioner will grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that subject_to paragraphs b i through iii of sec_301_9100-3 when a taxpayer applies for relief under this section before the failure to make the regulatory election is discovered by the service the taxpayer will be deemed to have acted reasonably and in good_faith sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all years to which the regulatory election applies than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money conclusion based on the information submitted and representations made we conclude taxpayers have shown good cause for granting a reasonable extension of time to file an election under sec_856 for llc to be treated as a trs of llc we conclude further that taxpayers’ joint trs election made pursuant to sec_856 on the form_8875 filed on date is effective as of date which is the date taxpayers always have intended that their joint trs election be effective except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office copies of this letter are being sent to your authorized representatives plr-142072-13 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely robert a martin senior technician reviewer branch office of associate chief_counsel financial institutions products enclosures copy of this letter copy for sec_6110 purposes cc
